DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Examiner’s Comment
Claim 7 refers to a weight percent iron oxide, but mole percent for the other components.  The Examiner just wants to confirm that this is the correct type of percentage for the iron oxide.

Specification
The amended first paragraph filed May 15, 2018 has been entered in the file record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 recite limitations directed to the fragments, but claim 1 does not require fragments.  There is insufficient antecedent basis for this limitation in the claim.  These rejections can be overcome by changing the dependency of claims 9 and 10 to depend from claim 8, not claim 1 (for the purpose of evaluating the prior art, the Examiner has interpreted claims 9 and 10 in this manner).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al. (U.S. Patent No. 6,440,323 B1).
Regarding claim 1, Kobayashi et al. disclose a magnetic field shielding unit (Title and col. 1, lines 1 – 14) comprising a magnetic field shielding layer including a ferrite containing MgO (Title; Abstract; examples, especially example 1-4), wherein the ferrite containing MgO has an initial permeability of 650 or more at a frequency of 100 kHz [0.1 MHz] (noting example 1-4).
The limitation(s) “for wireless power transmission” is (an) intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.
Regarding the limitation directed to the real part of the complex permeability, while Kobayashi et al. fails to explicitly disclose this limitation, the Examiner notes that the initial permeability is art recognized to be the real part of the complex permeability (for support of the Examiner’s position, see the cited NPL titled “Inductors – Permeability”).  Furthermore, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.  In the instant case, the Examiner maintains that at least example 1-4 of the reference would inherently meet the claimed real part of the complex permeability limitation given the explicit teaching of an initial permeability of over 10 times that value at the same frequency.
However, in the event that it is shown that the initial permeability and the real part of the complex permeability are not exactly identical, Kobayashi et al. does teach that maximizing the permeability in the claimed frequency range (0.1 MHz and higher, i.e. 100 kHz and higher) is desired for achieving ferrites capable of use in high frequency ranges (entire disclosure, but especially examples and discussions thereto).  It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kobayashi et al. to ensure that the real part of the complex permeability at a frequency of 100 kHz (0.1 MHz) is as large as possible (i.e. >650) as taught by Kobayashi et al., since a large value of the permeability means that the ferrite will have suitable for use in said high frequency applications.
Regarding claim 3, while Kobayashi et al. disclose not disclose the initial permeability at 200 kHz (0.2 MHz), they disclose – for example 1-4 – values at 100 kHz of 6730 and 1000 kHz of 2000.  It is quite reasonable to extrapolate that the value at 200 kHz would be far above 650, likely close to ~4000, as the behavior, while not exactly linear, is certainly a close proximity thereof.  As such, the Examiner deems that this limitation is inherently met for similar logic and reasoning as present above with regard to the real part of the complex permeability at 100 kHz.
	Regarding claims 4 and 5, while Kobayashi et al. is silent with regard to the imaginary part, given that the real part is expected to meet the claimed limitations with ease, there is sound basis that the imaginary part would also inherently be 50 or less at the claimed frequencies.
	Regarding claim 11, since Kobayashi et al. disclose a value of >6000 for the initial permeability, the same logic as applied above with regard to a value of >650 applies to the claimed range of >1000.
see at least col. 4, lines 65 – 67).

Claims 1 – 5, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. as applied above, and further in view of IDS reference to Yoshida et al. (JP 2007-295557 A).  See provided Machine Translation of JP ‘557 A.
Kobayashi et al. is relied upon as described above.
Regarding claims 1, 3, 11 and 12, while the Examiner maintains that Kobayashi et al. anticipates and/or renders obvious the claimed limitations for the reasons set forth above, the Examiner acknowledges that Kobayashi et al. fails to explicitly teach the real part of the complex permeability.  With regard to claims 4 and 5, while the Examiner maintains that Kobayashi et al. anticipates and/or renders obvious the claimed limitations for the reasons set forth above, the Examiner acknowledges that Kobayashi et al. fails to explicitly teach the imaginary part of the complex permeability. 
However, Yoshida et al. teach a similar ferrite wherein it is taught to have both a real part of the complex permeability and an imaginary part of the complex permeability (noting that the tan delta is the ratio of the imaginary part divided by the real part) meeting the claimed magnitudes across frequency ranges substantially identical to those disclosed by Kobayashi et al. (i.e. 100 kHz to 13 MHz) so that the ferrite is “capable of passing energy of magnetic field produced by electromagnetic wave of communication frequency without causing loss” (JPO Abstract; Machine Translation, at least paragraphs 0014 – 0020; 0031 – 0034; 0040; 0054 – 0057).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kobayashi et al. to meet the claimed real and imaginary part of permeability limitations as taught by Yoshida et al., given that Kobayashi et al. disclose using materials with initial permeability of 6000 or higher at 100 KHz and Yoshida et al. desires as large as possible real parts of the permeability (and that the thickness * real part of the permeability preferably is over 10,000, which means a higher real part is necessary if using thinner shielding layers).  Yoshida et al. also desires very small, near 0, imaginary parts of the permeability (see previous citations, but especially paragraph 0055), so that the ferrite is “capable of passing energy of magnetic field produced by electromagnetic wave of communication frequency without causing loss”.
Regarding claim 2, Yoshida et al. disclose upper and lower layers that meet the claimed “protective member” and “adhesive member” limitations (e.g. Figure 4 and at least Paragraphs 0069 – 0082 and examples).
Regarding claim 12, Yoshida et al. provides further guidance on desired thickness values (at least Paragraphs 0018 – 0024).

Claims 2 and 8 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. as applied above in Paragraph No. 9, and further in view of Kato et al. (U.S. Patent App. No. 2012/0062435 A1).
Claims 8 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Yoshida et al. as applied above in Paragraph No. 10, and further in view of Kato et al. (U.S. Patent App. No. 2012/0062435 A1).
Kobayashi et al. (and Yoshida et al.) are relied upon as described above.
Regarding claim 2, Kobayashi et al. fail to disclose the claimed additional layers.  Regarding claims 8 – 10, neither Kobayashi et al. nor Yoshida et al. disclose the use of fragments meeting the claimed limitations.
However, regarding claims 2 and 8, Kato et al. teach a similar magnetic shielding sheet (Title; Abstract; Figures 1 – 4) comprising protective and adhesive layers meeting the claimed limitations (ibid and relevant disclosure to the layers in the Figures), wherein the ferrite sheet is fragmented (ibid).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kobayashi et al. alone or Kobayashi et al. in view of Yoshida et al. to utilize a structure meeting the claimed limitations as taught by Kato et al. inorder to provide a ferrite sheet capable of protecting wireless transmissions without affecting the resonance frequency of the antenna in a negative way while providing some degree of flexibility to the ferrite sheet (at least Paragraphs 0001 – 0017).
all functionally equivalent. I.e. they all behave in a substantially identical manner and provide the same substantial benefits, especially with regard to improved flexibility of the ferrite sheet sandwiched between an upper and lower layer as taught by the Kato et al. disclosure.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, regardless of the shape of the fragments, the fragmented sheet will behave in functionally equivalent manner in the field of magnetic shielding sheets.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Applicants are invited to present evidence that the specific type of fragmentation is critical and non-obvious, resulting in non-equivalent behavior, but presently no such evidence has been officially made of record.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. as applied above in Paragraph No. 9, and further in view of the combined teachings of Tada et al. (U.S. Patent No. 6,338,900) and Kang et al. (JP 09-263442 A).
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Yoshida et al. as applied above in Paragraph No. 10, and further in view of Tada et al. (U.S. Patent No. 6,338,900) and Kang et al. (JP 09-263442 A).
Kobayashi et al. (and Yoshida et al.) are relied upon as described above.
Regarding claims 6 and 7, Kobayashi et al. fails to disclose exact composition as claimed, instead teaching a predominantly Mn-Zn ferrite (see Abstract).
However, Cu-Mg-Zn ferrites are well established in the arts as equivalents to Mn-Zn ferrites1 and both Tada et al. (entire disclosure) and Kang et al. (entire disclosure, especially noting Figure 4) teach that the various amounts of the oxides used in making the ferrites can be optimized depending on the desired final properties.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each oxide component meeting applicant’ claimed In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Determining the exact amounts of each oxide used in making the Cu-Mg-Zn ferrite would have been well within the knowledge of a person of ordinary skill in the art given the general knowledge in the art as taught above (also noting the teaching in Kobayashi et al. regarding the addition of NiO as an optional constituent).

Claims 13 - 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. as applied above in Paragraph No. 9, and further in view of IDS reference to Sato et al. (JP 2011-147513 A).
Claims 13 - 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Yoshida et al. as applied above in Paragraph No. 10, and further in view of IDS reference to Sato et al. (JP 2011-147513 A).
Kobayashi et al. (and Yoshida et al.) are relied upon as described above.
Kobayashi et al. fail to disclose the nominal device limitations.  Yoshida et al. discloses the use of the magnetic shielding layer in the claimed structural location (Figures; Paragraphs 0080 - 0102; and examples), but fails to explicitly teach the intended use/preamble limitation of wireless power transmission meeting the claimed limitations.
However, Sato et al. teach a similar antenna structure for use in various applications as a non-contact power charger (JPO Abstract and see cited portions in the provided IDS Written Opinion).  The Examiner takes Official Notice that the use of antenna units and power transmission units is old in the art for wireless power transmission, as evidenced by one or both of Sato et al. and Yoshida et al., above.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kobayashi et al. or Kobayashi et al. in view of Yoshida et al. to use the antenna in a structure meeting the claimed limitations as taught by Sato et al., since wireless power using an antenna meeting the claimed apparatus limitations is old in the art and the claimed limitations are nominally recited apparatus limitations.
.

Claims 1 – 5 and 11 -17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (JP ‘557 A1) in view of Kobayashi et al. (‘323 B1), as evidenced by Sato et al. (JP 2011-147513 A).  See provided Machine Translation of JP ‘557 A1.
Regarding claim 1, Yoshida et al. disclose a magnetic field shielding unit (Title; Abstract and Paragraphs 0001 – 0004) comprising a magnetic field shielding layer including a Cu-Mg-Zn ferrite (Paragraph 0057), wherein the ferrite has a real part of the complex permeability of 650 or more in a frequency range of 100 kHz to 30 GHz (Paragraphs 0014 – 0020 and 0040).
The limitation(s) “for wireless power transmission” is (an) intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.
Yoshida et al. fail to explicitly disclose an embodiment having MgO, nor where the claimed permeability is at least 650 exactly at 100 KHz.
However, Kobayashi et al. disclose similar ferrites wherein it is made clear that ferrites are manufactured by combining various metal oxides and that a Cu-Mg-Zn ferrite is a ferrite that includes CuO, MgO and ZnO (entire disclosure, but especially noting example 1-4).  Furthermore, Kobayashi et al. discloses initial permeability values (which correlates to the real part of the complex permeability) of over 6500 for these types of ferrites at 100 KHz (ibid).
combined with the teachings in Yoshida et al. regarding a desire to maximize the real part of the complex permeability and to ensure that the real part of the complex permeability x the thickness exceeds 10,000 per Paragraph 0033).
Regarding claim 2, Yoshida et al. disclose upper and lower layers that meet the claimed “protective member” and “adhesive member” limitations (e.g. Figure 4 and at least Paragraphs 0069 – 0082 and examples).
Regarding claims 3, 4 and 11, Yoshida et al. disclose the desire to ensure the claimed magnitude over the range of 100 KHz to 30 GHz, as noted above.  Furthermore, Kobayashi et al. demonstrates a ‘truth of concept’ by illustrating that one can achieve initial permeability values of 2000 at 1 MHz, meaning an estimated initial permeability (i.e. ~real part of complex permeability) would be likely close to 4000 at 200 KHz.
Regarding claims 5 and 6, Yoshida et al. teach tan delta values and, hence, imaginary part of the complex permeability reading on the claimed limitations (noting that the tan delta is the ratio of the imaginary part divided by the real part; JPO Abstract; Machine Translation, at least paragraphs 0014 – 0020; 0031 – 0034; 0040; 0054 – 0057).  Again, noting that Yoshida et al. teaches that these are the desired properties over the range in frequency from 100 KHz to 30 GHz.
Regarding claim 12, Yoshida et al. provides further guidance on desired thickness values (at least Paragraphs 0018 – 0024).
Regarding claims 13 – 17, Yoshida et al. discloses the use of the magnetic shielding layer in the claimed structural location (Figures; Paragraphs 0080 - 0102; and examples), but fails to explicitly teach the intended use/preamble limitation of wireless power transmission meeting the claimed limitations.  However, the Examiner takes Official Notice that using antenna as part of a wireless power transmission unit, which necessarily comprises an antenna and a power transmission unit, is old in the art as evidenced by Sato et al. (JPO Abstract; Drawings; and see cited to sections on the as-filed Written Opinion).  The Examiner notes that the additional limitations of claims 14 – 17 are nominal apparatus limitations that fail to provide any distinction over the prior art as they are conventional features or uses of wireless power transmission antenna structures that are well established and old in the art.  It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yoshida et al. in view of Kobayashi et al. to use the antenna in a structure meeting the claimed limitations as evidenced by Sato et al., since wireless power using an antenna meeting the claimed apparatus limitations is old in the art and the claimed limitations are nominally recited apparatus limitations.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. in view Kobayashi et al. as applied above in Paragraph No. 17, and further in view of Tada et al. (U.S. Patent No. 6,338,900) and Kang et al. (JP 09-263442 A).
Kobayashi et al. and Yoshida et al. are relied upon as described above.
Regarding claims 6 and 7, both Yoshida et al. and Kobayashi et al. fails to disclose exact composition as claimed, instead teaching other ferrites (see citations above).
However, Cu-Mg-Zn ferrites are well established in the arts as equivalents to Mn-Zn ferrites2 and both Tada et al. (entire disclosure) and Kang et al. (entire disclosure, especially noting Figure 4) teach that the various amounts of the oxides used in making the ferrites can be optimized depending on the desired final properties.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each oxide component meeting applicant’ claimed composition limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Determining the exact amounts of each oxide used in making the Cu-Mg-Zn ferrite would have been well within the knowledge of a also noting the teaching in Kobayashi et al. regarding the addition of NiO as an optional constituent).

Claims 8 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. in view of Kobayashi et al. as applied above in Paragraph No. 17, and further in view of Kato et al. (U.S. Patent App. No. 2012/0062435 A1).
Kobayashi et al. and Yoshida et al. are relied upon as described above.
Regarding claim 8, neither Kobayashi et al. nor Yoshida et al. disclose the use of fragments meeting the claimed limitations.
However, Kato et al. teach a similar magnetic shielding sheet (Title; Abstract; Figures 1 – 4) comprising wherein the ferrite sheet is fragmented (ibid) in order to provide a ferrite sheet capable of protecting wireless transmissions without affecting the resonance frequency of the antenna in a negative way while providing some degree of flexibility to the ferrite sheet (at least Paragraphs 0001 – 0017).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kobayashi et al. alone or Kobayashi et al. in view of Yoshida et al. to utilize a structure meeting the claimed limitations as taught by Kato et al. inorder to provide a ferrite sheet capable of protecting wireless transmissions without affecting the resonance frequency of the antenna in a negative way while providing some degree of flexibility to the ferrite sheet (at least Paragraphs 0001 – 0017).
Regarding claims 9 and 10, Kato et al. fails to disclose the specifics of the fragments and it is the Examiner’s opinion that the various types of fragments are all functionally equivalent. I.e. they all behave in a substantially identical manner and provide the same substantial benefits, especially with regard to improved flexibility of the ferrite sheet sandwiched between an upper and lower layer as taught by the Kato et al. disclosure.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, regardless of the shape of the fragments, the fragmented sheet will behave in functionally equivalent manner in the field of magnetic shielding sheets.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Applicants are non-equivalent behavior, but presently no such evidence has been officially made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example, Kato et al. ‘435 A1, Paragraph 0039 and Tada et al. (col. 2, line 60 bridging col. 3, line 48).
        2 See, for example, Kato et al. ‘435 A1, Paragraph 0039 and Tada et al. (col. 2, line 60 bridging col. 3, line 48).